Willard Bartlett, J.:
Ho opinion was written by the learned county judge in allowing the demurrer in this case. The argument before us, however, indicates that it was deemed fatally defective in two respects: (1) Because it failed to set forth any causal connection between the negligent act of the defendant and the death of the alleged victim ; ¡and (2) because it did not sufficiently fix the time when the alleged victim was killed by coming in contact with thp electric wire.
The respondent insists that it is indispensably necessary in an indictment for negligently causing thp death of a person to aver that the death ensued in consequence of the defendant’s negligent act, and in support of this proposition he cites Wharton on Criminal *385Law (10th ed. § 1580); State v. Wimberly (3 McCord, 190); State v. Blan (69 Mo. 317), and 41 Texas, 496, and 85 North Carolina, 581, without naming the cases.* He quotes 'Wharton as saying : “ To sustain a conviction for a crime produced by a negligent act, a causal connection must be alleged and established between the act and the result.” These are not the exact words of that author in section 1580 of the 10th edition, by Wm. Draper Lewis, Ph. D., published in 1896. The passage cited, as it appears in said edition, reads as follows: “ To sustain a conviction for a crime produced by negligence, a causal connection, under conditions which have been already set forth, must be established between the negligence and the crime.” It will be observed that the word alleged, which appears in the brief for the respondent, does not appear here'. It is undoubtedly true, however, that some of the cases cited in support of the judgment on this demurrer hold that in indictments for murder and manslaughter it is indispensably necessaiy to state that the death ensued in consequence of the act of the defendant. But as was said by the Court of Appeals of. South Carolina in asserting this rule in State v. Wimberly (supra), “ the pleader is not confined to'any precise phraseology, except when technical words are necessary in the description to give character to the ofEence. It is sufficient if the idea is clearly and distinctly expressed, for neither clerical nor grammatical errors will. vitiate, unless they change the word or obscure the meaning.” It is not necessary to do more, however, than to allege the substantive facts necessary to be proved. (State v. Blan, supra) As to the Texas and North Carolina cases cited in the respondent’s brief,.Lean find nothing at the pages respectively indicated which has any possible bearing upon the questions at issue here.
It' must be admitted that it would have been better pleading to allege in this indictment in express terms that the death of August Klein occurred as a result or in consequence of the act of the defends ant James Murphy in causing the current-charged wires and'live electric arc light to become lowered from their usual' safe position. I' am of opinion, however, that, notwithstanding the. omission of such express terms, the fair meaning and intendment of the language *386used by the pleader is equivalent in effect to such an averment. The allegation that Klein “was then.and thereby killed” may be so construed, ! think, as to regard the word “ thereby ” as.qualifying not only the immediately preceding allegation, but also the prior allegation that the defendant caused such arc light and wires to become lowered from their usual safe, position; that-is to say, the meaning is that Klein was killed by reason of the lowering of. the light and wires, followed by his subsequent contact therewith.
As to the question of time, the contention is that the averment' that “ subsequently one August Klein did come in contact with said live arc-light Or wires so lowered,” is not a statement of- the time when the crime was committed, with the certainty, required by law.
(People v. Stacking, 50 Barb. 573, 586.) The .existing rule on the subject, however, is prescribed by the Code of Criminal Procedure, which provides in section 280 as follows: “The precise time at which the crime was committed need not be stated in the indictment; but it may be alleged to have been committed at any time before the finding thereof, except where the time is a material ingredient in the crime.” Section 284 of the same Code further provides that the indictment is sufficient, if it can be understood therefrom “ that the crime was committed at some time prior to the finding of the indictment.” (See People v. Jackson, 111 N. Y. 362, 369.) This indictment complies with thése statutory requirements so far as the allegation of time is concerned;, and cannot be deemed insufficient in that respect. Indeed, I think that the allegation near the* beginning of the charging portion, alleging the acts of the defendant to have been done on or about the twenty-seventh day of November in the year of our Lord one thousand nine hundred ánd two, may well be regarded as qualifying all that follows, so that the allegation that' subsequently Klein came in contact with the lowered arc light or wires and was killed is tantamount to an averment that his death was caused subsequently on the same day.
■If these views are correct, it follows that the judgment appealed' from should be reversed and the demurrer disallowed.
All concurred. "
Judgment of the County Court of Richmond county reversed and demurrer overruled.

 See Edmondson v. State, 4Í Tex. 496, and State v. Morgan, 85 N. C. 581.— [Rep.